NO. 07-03-0440-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                 DECEMBER 2, 2003
                          ______________________________

                                   RONALD L. DUCOTE

                                                          Appellant

                                              v.

                                  THE STATE OF TEXAS

                                                Appellee
                        _________________________________

           FROM THE 252nd DISTRICT COURT OF JEFFERSON COUNTY;

                      NO. 85628; HON. LARRY GIST, PRESIDING
                        _______________________________

                              Opinion Dismissing Appeal
                            _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Appellant Ronald L. Ducote filed a notice of appeal on September 11, 2003.

However, he did not pay the $125 filing fee required from appellants under Texas Rule of

Appellate Procedure 5. Nor did he file an affidavit of indigence per Texas Rule of Appellate

Procedure 20.1. By letter from this Court dated October 31, 2003, we informed appellant

that “the filing fee of $125.00 has not been received” and the “fee is due to be filed no later

than November 10, 2003.” TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990
S.W.2d 756 (Tex. App.--Amarillo 1998, pet. ref’d). The deadline lapsed, and the fee was

not received.

      Because appellant has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).



                                                Per Curiam




                                            2